Citation Nr: 1705915	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-30 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for type II diabetes mellitus, rated as 20 percent disabling prior to July 6, 2016, and as 40 percent disabling since July 6, 2016.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, which was most recently denied in a January 2017 decision.  The Veteran did not yet file a notice of disagreement in response to that decision, and there has not been any additional evidence added to the record since that decision.


FINDINGS OF FACT

1. Prior to July 6, 2016, the Veteran's diabetes mellitus, type II, required insulin and a restricted diet but not regulation of activities.

2. On and after July 6, 2016, the Veteran's diabetes mellitus, type II, required insulin, a restricted diet, and regulation of activities but did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, prior to July 6, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2. The criteria for a disability rating in excess of 40 percent for diabetes mellitus, type II, on and after July 6, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in July 2007 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the record contains the Veteran's service treatment records, identified private treatment records, VA treatment records and examination reports, Social Security Administration (SSA) records, and lay evidence.  With respect to the matters decided herein, the Veteran underwent VA examinations in  December 2007, February 2013, and July 2016.  The record demonstrates that the VA examiners reviewed the relevant medical history and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In June 2016, the Board remanded the Veteran's claims to obtain private treatment records and to provide the Veteran with another VA diabetes mellitus examination.  Additional private treatment records were obtained subsequent to the Board's Remand, and the Veteran was provided with a VA diabetes mellitus examination in July 2016.  As such, the Board finds the RO substantially complied with the Board's Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his service-connected disability during the pendency of the appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  Additional medical evidence was identified by the Veteran, and the record was held open for an additional 30 days so the Veteran could submit that evidence.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO received the Veteran's increased rating claim in April 2007, and as such, the rating period for consideration on appeal is from April 2006.  38 C.F.R. § 3.400 (2016).  Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the Veteran's service-connected diabetes mellitus, type II, is assigned a 20 percent disability rating prior to July 6, 2016, and a 40 percent disability rating on and after July 6, 2016.  Under Diagnostic Code 7913, a 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and a 60 percent disability rating is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

"Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119.  Note (1) under Diagnostic Code 7913 also indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The Veteran was provided with a VA examination in December 2007, at which time he was diagnosed as having adult-onset, insulin-dependent diabetes mellitus, type II.  The Veteran reported seeing his medical provider every 6 to 12 weeks for diabetic control.  As far as management of his diabetes, the Veteran had been on Lantus (insulin glargine) and another form of insulin, but was placed on an insulin pump in February 2004.  His oral Glucophage (metformin) had since been discontinued as a result.  The Veteran did not experience hypoglycemia or ketoacidosis, and had not been hospitalized for any such problems.  He did follow a restricted diet, but had not been told to restrict his activity to avoid strenuous activity to avoid hypoglycemic episodes.  His glucose values had been under much better management since the insulin pump was given to him, and the Veteran reported no history of significant proteinuria or diabetic nephropathy.

The Veteran was next provided with a VA diabetes mellitus examination in February 2013, at which time he was diagnosed as having diabetes mellitus, type II.  The Veteran managed his diabetes by restricted diet and an insulin pump; significantly, however, the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  There were no episodes of ketoacidosis or episodes of hypoglycemia requiring hospitalization over the past 12 months.  There was no evidence of progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  There was also no evidence of diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, or diabetic retinopathy; however, the Veteran did exhibit erectile dysfunction due to diabetes mellitus, which is currently separately service connected.  

The Veteran was provided with his most recent VA diabetes mellitus examination in July 2016, at which time he was diagnosed as having diabetes mellitus, type II.  The Veteran's diabetes was managed by restricted diet and insulin.  However, the examiner also indicated that the Veteran required regulation of activities as part of the medical management of diabetes mellitus in that he needed to check his blood sugars more often when active.  There were no episodes of ketoacidosis or hypoglycemic reactions which required hospitalization over the past 12 months.  In addition, the examiner indicated that the Veteran visited his diabetic care provider
for episodes of ketoacidosis and hypoglycemia less than 2 times per month.  The Veteran did not have progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  In addition, the Veteran exhibited diabetic neuropathy and erectile dysfunction due to diabetes mellitus, which are currently separately service connected.  

Upon review of this evidence, the Board finds the Veteran's diabetes mellitus, type II, does not warrant a disability rating in excess of 20 percent prior to July 6, 2016.  Although the clinical evidence indicates that the Veteran's diabetes mellitus required insulin and a restricted diet, the evidence does not reflect regulation of activities for VA purposes during this period.  To the contrary, private treatment records from the Veteran's diabetic care provider indicated that the Veteran was directed to use an exercise bicycle for one hour per day.  During a diabetic foot evaluation, he was also encouraged to walk for exercise to help improve circulation to the feet as well as to help control excess blood sugar.  The Veteran also did not have any symptoms of ketoacidosis or hypoglycemic reactions requiring hospitalization.  Based on this evidence, the Board finds a disability rating in excess of 20 percent is not warranted at any time prior to July 6, 2016.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Furthermore, the Board finds the Veteran's diabetes mellitus, type II, does not warrant a disability rating in excess of 40 percent at any time on or after July 6, 2016.  At the outset, the Board notes that the Veteran has been separately service connected for his diabetic peripheral neuropathy of all four extremities as well as his erectile dysfunction.  In addition, the evidence does not indicate that the Veteran experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The July 2016 VA examiner indicated that the Veteran required regulation of activities as part of the medical management of diabetes mellitus in that he needed to check his blood sugars more often when active; however, the Board reiterates that the "regulation of activities" contemplated by Diagnostic Code 7913 involves avoidance of strenuous occupational and recreational activities.  His diabetes was managed by restricted diet and insulin.  The VA examiner determined that the Veteran did not have any progressive, unintentional weight loss or loss of strength attributable to his diabetes mellitus.  Based on this evidence, the Board finds a disability rating in excess of 40 percent for diabetes mellitus, type II, is not warranted at any time on or after July 6, 2016.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although the Veteran reports that he regulates his activities as part of the medical management of diabetes mellitus by checking his blood sugars more often when active, he does not report, nor does the clinical evidence reflect, that a physician instructed him to avoid strenuous activity to avoid hypoglycemic episodes.  Moreover, the Veteran does not assert, and the clinical evidence does not reflect, that he was hospitalized because of his diabetes mellitus, type II, or that he visited his diabetic care provider twice a month or greater.  For these reasons, the Board finds the criteria for disability ratings in excess of those already assigned have not been met for the periods on appeal.  38 C.F.R. § 4.119, Diagnostic Code 7913; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  "  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

The threshold factor for extraschedular consideration on an individual basis is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board finds that the rating criteria adequately contemplate the Veteran's diabetes mellitus, type II, disability.  While it is clear that prior to July 6, 2016, the Veteran required insulin and a restricted diet, and from July 6, 2016 required insulin, a restricted diet and regulation of activities, such requirements are contemplated in the rating criteria and have been considered by the Board.  The rating criteria are therefore adequate to evaluate the Veteran's diabetes mellitus, type II, disability and referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, prior to July 6, 2016, is denied.

Entitlement to a disability rating in excess of 40 percent for diabetes mellitus, type II, on and after July 6, 2016, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


